         Case 1:02-cv-07988-LAP Document 121 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                       Plaintiff,                2 Civ. 7988 (LAP)

               -against-

A.C.L.N., LTD., et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:
    The Court is in receipt of the Distribution Agent’s Thirty-

Second Progress Report.        (Dkt. no. 120.)     The Distribution Agent

shall inform the Court by letter no later than February 4, 2021

what steps are necessary to resolve this matter and close the

case.

SO ORDERED.

Dated:       New York, New York
             January 21, 2021

                                     ____________________________
                                     LORETTA A. PRESKA
                                     Senior United States District Judge
